Citation Nr: 1726369	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-15 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, to include as a residual of pneumonia/bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1977 to May 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Reno, Nevada, Regional Office (RO/AOJ) of the Department of Veterans Affairs (VA). In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A copy of the transcript of that hearing is of record.

In a December 2014 Board decision, the claims were remanded for further development, to include a VA examination.  The development was properly concluded, and the appropriate VA examinations were obtained in March 2015. 

The Veteran's initial appeal included a claim for service connection for a left wrist disorder.  The issue was Remanded in December 2014.  Thereafter, and after additional development, a June 2015 rating decision granted service connection for carpal tunnel syndrome of the left wrist.  As indicated by the AOJ, this action constituted a full grant of the benefits sought on appeal.


FINDING OF FACT

A June 2015 rating decision granted service connection for emphysema, which represented a complete grant of the previously claimed as respiratory disorder. 


CONCLUSION OF LAW

The criteria for dismissal of the appeal as to the claim for service connection for a chronic respiratory disorder, to include as a residual of pneumonia/bronchitis, are met. 38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.101 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board remanded the appeal in December 2014 to the Agency of Original Jurisdiction (AOJ) for further development.  After reopening the claim for service connection for pneumonia/bronchitis, and referencing the Veteran's general complaints of dyspnea, the Board essentially recharacterized the issue as service connection for chronic respiratory disorder, to include as a residual of pneumonia/bronchitis, asbestos exposure, and/or chemical exposure.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  After completion of the requested actions, the AOJ issued a June 2015 supplemental statement of the case, denying service connection for pneumonia/bronchitis.

The Veteran was also granted service connection for emphysema (claimed as a chronic respiratory disorder) in a June 2015 rating decision.  As a general matter, the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim.  Grantham v. Brown, 114 F.3d 1156  (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

With regard to respiratory disorders, it is possible that one claim for service connection for a respiratory disorder could at some point be considered separate claims for service connection for a different respiratory disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  That is not the case here.  In granting service connection for emphysema, the RO granted service connection generally for the Veteran's chronic respiratory disorder.  Indeed, there is no indication that there are symptoms of another respiratory disorder that are distinct from the one for which service connection has been granted.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when effects of service-connected and non-service-connected disabilities cannot be separated, reasonable doubt requires that the signs and symptoms should be attributed to the service-connected disabilities).  In addition, the Veteran's representative acknowledged, in a March 2017 Brief, that the Veteran was pursuing service connection for a respiratory disorder whether it be emphysema or the residuals of bronchitis/pneumonia.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  Here, as a result of the AOJ's action, there no longer remains a case or controversy with respect to this claim.  The Board lacks jurisdiction over this issue because it has been granted and rendered moot on appeal. 38 U.S.C.A. §§ 7104 , 7105; 38 C.F.R. §§ 19.7 , 20.101, 20.200, 20.202.  Therefore, dismissal of this claim is warranted.


ORDER

The appeal as to the claim of service connection for chronic respiratory disorder, to include as a residual of pneumonia/bronchitis, is moot, and the claim is dismissed for lack of jurisdiction.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


